Title: To James Madison from Thomas Smith, 22 July 1807
From: Smith, Thomas
To: Madison, James



Sir
Charleston July 22d. 1807

The Map spoken of in the letters between Genl. Wilkinson and Mr. Purcell (copies of which are herewith inclosed) is in my possession as administrator of the Estate of Mr. Purcell lately deceased.  This appearing to be a valuable paper, which must lose its importance if withheld until the Country which it delineates be resurveyed, I deem it my duty, as well to the Public as to Mr. Purcells representatives, to make an offer of it to the Government; and this moment the most proper, when Genl. Wilkinson is at or near Washington.  The Genl. having seen part at least of the Country described, and examined the Manuscript, must be a judge of its accuracy; and if it be thought an object worthy the attention of the Administration I leave it to the candour of yourself and him to estimate its value.  I am much encouraged Sir in this measure by the uniform efforts of the present administration to acquire a perfect knowledge of our Country, to extend its population, and to promote its agricultural Interests, objects intimately connected with works of the nature of the one in question, I beg leave to add, that I have not the smallest pecuniary interest either in the paper, or the Estate to which it belongs, and only aim at effecting a public benefit at the same time that I perform the duties of my administration.  The size of the Map is 6 Feet by 4 1/ 2 comprehending the space between 24 and 35 1/ 2 Degrees North latitude and 5 East 14 West longitude from Charleston.  Every striking object appears to be minutely delineated, and I have frequently heard Mr. Purcell say, the whole was done from actual Surveys by himself when in the employment of the British Government.
An answer to this communication as soon as may be convenient to you will greatly oblige me.  I am Sir very respectfully your most obdt.

Thos. Smith Junr

